UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK - MANHATTAN DIVISION

--------------------------------------------------------------X        Case No. 18-11733-cgm
In Re:
                                                                       Chapter 13
SARAH E SANDERS,
                                                                      ORDER LIFTING THE
                           Debtor.                                    AUTOMATIC STAY
--------------------------------------------------------------X
         Upon reading the filing the Notice of Motion dated July 9, 2019, the Affirmation of Jenelle C.

Arnold, Esq., dated July 9, 2019 and the exhibits annexed thereto on behalf of TIAA, FSB as servicer

for Spectrum Mortgage Holdings, LLC (“Creditor”), by it’s attorneys Aldridge Pite, LLP, for an

Order pursuant of 11 U.S.C. 362(d)(1) and 1301(c), granting relief from the automatic stay to

foreclose the mortgage it holds on the property located at 322 East 120th Street, New York, New

York 10029 (“Property”) and owned by the Debtor, and sufficient cause appearing therefore; it is

        ORDERED, that automatic stay is hereby modified pursuant to 11 U.S.C. 362 (d) (1)

and 1301(c)(1), to allow Creditor to foreclose the mortgage it holds on the Property, and it is further,

        ORDERED, that unless specifically provided in loan documents signed by the debtor, the

Movant may not collect fees, expenses or other charges associated with a current or subsequent

mortgage servicer; and it is further

        ORDERED, that the Trustee shall retain any and all interest the Debtor's estate may have in

any surplus monies from a foreclosure sale of the Real Property; and it is further

        ORDERED, that upon the commencement of a foreclosure proceeding against the Debtor,

the Trustee and her counsel shall be served with a copy of the summons and complaint notice of

pendency of action; and, it is further
        ORDERED, that the Trustee be served with a copy of the referee's report of sale within thirty

(30) days of the referee's preparation of the report of sale; and, it is further

        ORDERED, that closure of the case shall not constitute an abandonment of the trustee's

interest, if any, in any surplus proceeds.

                                                  ###




                                                                  /s/ Cecelia G. Morris
                                                                  _______________________
Dated: October 2, 2019
                                                                  Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                                  Chief U.S. Bankruptcy Judge
